                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-8712 PA (RAOx)                                          Date     October 15, 2019
 Title            Linda Castellucci v. JPMorgan Chase Bank, N.A.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant JPMorgan Chase Bank, N.A.
(“Defendant”). Defendant asserts that this Court has jurisdiction over the action brought against
it by plaintiff Linda Castellucci (“Plaintiff”) based on the Court’s diversity jurisdiction. See 28
U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a national bank is “a citizen of the State in which its main office, as set forth in its
articles of association, is located.” Wachovia Bank v. Schmidt, 546 U.S. 303, 307, 126 S. Ct.
941, 945, 163 L. Ed. 2d 797 (2006) (construing 28 U.S.C. § 1348).

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                     JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-8712 PA (RAOx)                                       Date   October 15, 2019
 Title          Linda Castellucci v. JPMorgan Chase Bank, N.A.

       In an effort to establish the Court’s diversity jurisdiction, Defendant’s Notice of Removal
alleges:

                 “For purposes of diversity jurisdiction, a person is a citizen of the
                 state in which he or she is domiciled. Newman-Green, Inc. v.
                 Alfonzo-Larrain, 490 U.S. 826, 828 (1989). “[D]omicile is
                 established by physical presence in a place in connection with a
                 certain state of mind concerning one’s intent to remain there.” Miss.
                 Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).
                 Plaintiffs are “individuals residing in the Country of Los Angeles,
                 State of California” (Ex. B, ¶ Compl. para 1). As a result, Plaintiff is
                 a citizen of California for purposes of diversity jurisdiction.

(Notice of Removal ¶ 3.) As the Notice of Removal alleges, Defendant’s support for its
allegations concerning Plaintiff’s citizenship relies solely on , relies solely on paragraphs 1of the
Complaint that Plaintiff filed in the Los Angeles Superior Court. That paragraph of Plaintiff’s
Complaint alleges only Plaintiff’s residence, and does not allege Plaintiff’s state of domicile or
citizenship. Because an individual is not necessarily domiciled where he or she resides,
Defendant’s allegations of Plaintiff’s citizenship are insufficient to establish their citizenship.
“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to
allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857;
Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition
[for removal] alleging diversity of citizenship upon information and belief is insufficient.”). As
a result, Defendant’s allegations are insufficient to invoke this Court’s diversity jurisdiction.

       For the foregoing reasons, Defendant has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los
Angeles County Superior Court, Case No. 19STCV31681, for lack of subject matter jurisdiction.
See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 2 of 2
